IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 3, 2009
                                     No. 07-50779
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ROBERTA LYNN MARTIN

                                                   Plaintiff-Appellant

v.

SAN ANTONIO POLICE DEPARTMENT; NORMA WOODS, Badge #0899;
LEROY CARRION, Badge #0170; JIM WILLINGHAM, Badge #0688;
EDUARDO RODRIGUEZ, SR, Badge #1567; CITY OF SAN ANTONIO

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:05-CV-20


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       After a jury trial and a verdict in favor of the defendants, judgment was
entered dismissing the civil rights complaint of Roberta Lynn Martin. The
district court denied Martin’s motion to proceed in forma pauperis (IFP) on
appeal, finding that her appeal was not taken in good faith under 28 U.S.C.
§ 1915(a)(3). The district court also denied Martin’s motion for transcripts at



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 07-50779

government expense. Martin has filed three motions with this court: to proceed
IFP on appeal, for transcripts at government expense, and for appointment of
appellate counsel. In her IFP motion, Martin argues that (1) the defendants
perjured themselves during the trial, (2) the City of San Antonio was not entitled
to summary judgment, (3) the defendants’ internal affairs files should have been
admitted as evidence, and (4) the district court clearly erred in overruling her
challenge pursuant to Batson v. Kentucky, 476 U.S. 79 (1986).
      “Under 28 U.S.C. § 1915(a), a federal court may refuse to certify an appeal
for in forma pauperis status if it is not taken in good faith.” Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).      Martin’s IFP motion is construed as a
challenge of the certification decision. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). The court’s inquiry into whether the appeal is taken in good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Id. at 220 (quotation marks omitted).
Martin has failed to show that the district court erred in concluding that her
appeal was not taken in good faith.
      The motion for leave to proceed IFP on appeal is denied. Because Martin’s
appeal is without arguable merit, see Howard, 707 F.2d at 219-20 (5th Cir.
1983), it is dismissed as frivolous. See 5 TH C IR. R. 42.2. Martin’s motions for
transcripts at government expense and for appointment of appellate counsel are
likewise denied.
      IFP DENIED; APPOINTMENT OF COUNSEL DENIED; TRANSCRIPTS
AT GOVERNMENT EXPENSE DENIED; APPEAL DISMISSED.




                                        2